PER CURIAM.
Appellants, James B. Loper and James B. Loper, P.A., appeal a final judgment for money damages entered for appellee.
While the evidence was conflicting in regard to appellee’s claims against appellants, there was a sufficient evidentiary basis established to support the judgment and we, therefore, affirm. We write only in regard to an issue raised by appellants which sought to invalidate a constructive trust as a part of the final judgment. Upon a careful examination of the final judgment, we have determined that it does not establish a constructive trust.
Affirmed.
CAMPBELL, C.J., and SCHOONOVER and THREADGILL, JJ., concur.